UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2326



BOLUMBE HENRI IKETE,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, United States Attorney
General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-513-634)


Submitted:   January 26, 2007          Decided:     February 28, 2007


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bolumbe Henri Ikete, Petitioner Pro Se.    Daniel Eric Goldman,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Bolumbe      Henri    Ikete,       a    native   and    citizen   of    the

Democratic Republic of Congo, petitions for review of an order of

the Board of Immigration Appeals affirming without opinion the

immigration judge’s denial of his requests for asylum, withholding

of removal, and protection under the Convention Against Torture.

We treat the immigration judge’s reasoning as that of the Board’s

in our review.    Haoua v. Gonzales, 472 F.3d 227, __, 2007 WL 29463,

*2 (4th Cir. Jan. 5, 2007) (citing Camara v. Ashcroft, 378 F.3d

361, 366 (4th Cir. 2004)).

           Ikete challenges the immigration judge’s finding that his

testimony was not credible and that he otherwise failed to meet his

burden of proof to qualify for asylum.                  We will uphold a negative

credibility     determination      if    it       is   supported   by   substantial

evidence, see Tewabe v. Gonzales, 446 F.3d 533, 538 (4th Cir.

2006), and reverse the Board’s decision only if the evidence “was

so compelling that no reasonable fact finder could fail to find the

requisite fear of persecution.”               Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002) (internal quotations and citations omitted).

           We    have   reviewed    the       administrative       record    and   the

immigration judge’s decision and find that substantial evidence

supports the adverse credibility finding and the ruling that Ikete

failed to establish past persecution or a well-founded fear of

future   persecution     as     necessary         to   establish   eligibility     for


                                        - 2 -
asylum.   See 8 C.F.R. § 1208.13(a) (2006) (stating that the burden

of proof is on the alien to establish eligibility for asylum);

INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992) (same). Similarly,

because Ikete does not qualify for asylum, he is ineligible for

withholding of removal.   See Camara, 378 F.3d at 367.

           Ikete seeks to challenge the immigration judge’s failure

to grant him protection under the Convention Against Torture, a

claim he did not present to the Board.    “A court may review a final

order of removal only if . . . the alien has exhausted all

administrative remedies available to the alien as of right.”       8

U.S.C.A. § 1252(d)(1) (West 2005).     We therefore lack jurisdiction

to consider this issue.   Gandziami-Mickhou v. Gonzales, 445 F.3d

351, 359 n.2 (4th Cir. 2006) (citing Asika v. Ashcroft, 362 F.3d

264, 267 n.3 (4th Cir. 2004)). Accordingly, we deny the petition

for review.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                     PETITION DENIED




                               - 3 -